79 F.3d 1141
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Wade KENDRICK, Petitioner-Appellant,v.Ron ANGELONE, Respondent-Appellee.Richard Wade KENDRICK, Petitioner-Appellant,v.Ron ANGELONE, Respondent-Appellee.
Nos. 95-7568, 95-7576.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 28, 1995.Decided:  March 19, 1996.

Richard Wade Kendrick, Appellant Pro Se.  Robert Beman Beasley, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellee.
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. § 2254 (1988) petitions.   We have reviewed the records and the district court's opinions and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeals on the reasoning of the district court.   Kendrick v. Angelone, Nos.  CA-95-363-R;  CA-95-459-R (W.D.Va. Sept. 15, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED